Title: To James Madison from Abraham Sasportas, 28 October 1803 (Abstract)
From: Sasportas, Abraham
To: Madison, James


28 October 1803, Bordeaux. As an American citizen resident in Charleston, South Carolina, since 1778 with a claim against France “for bills now under Protest” received in payment for a cargo in Saint-Domingue, “he determined on making a Voyage to France” in the hope of obtaining payment. Engaged as a supercargo on the ship Lydia, Capt. Samuel Hayward, and carried “two Boxes containing each 900 french Crowns & ten Dollars making in the whole 2000” to defray his expenses. Left Charleston on 1 Aug., and on 16 Aug. the Lydia was stopped and searched by the General Bowyer, a Halifax privateer commanded by John Baldwin. “Finding no pretext to send the Vessel into a British Port,” Baldwin “forcibly took from me & sent on board the Privateer the two Boxes of money above mentioned refusing to give any other Receipt than the one annexed to the Protest made immediately on my arrival at Bordeaux at the Office of the American Consul.” Adds, “least any doubt should arise as to his being an American Citizen,” that he served “as Captain Lieutenant in the Bataillon commanded by the Marquis of Brétigny” and was captured by the British in May 1780 at the fall of Charleston; “that he was married to an American Lady 3 Months after his arrival in Charleston by whom he had 19 Children all born in America”; and “that the whole of his property consists in Houses in Charleston.” Requests JM’s “interference with the British Government for the Recovery of his Property & to prevent a similar insult being again offered to any Citizen” of the U.S.
 

   
   RC (DNA: RG 76, British Spoliations, 1794–1824, folder “1c”). 2 pp.



   
   Originally from Bordeaux, Abraham Sasportas was a Jewish merchant in Charleston who specialized in trade with France (Charles Reznikoff, The Jews of Charleston: A History of an American Jewish Community [Philadelphia, 1950], p. 69).


